ALPINE SERIES TRUST SECOND AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS SECOND AMENDMENT dated as of this 1st day of June, 2006, to the Distribution Agreement, dated as of June 18, 2001, as amended as of November 18, 2005, (the “Agreement”), is entered by and between Alpine Series Trust, a Delaware business trust (the “Trust”), Alpine Woods Capital Investors, LLC (the “Adviser”) and Quasar Distributors, LLC, a Delaware limited liability company (the “Distributor”). RECITALS WHEREAS, the parties have entered into a Distribution Agreement; and WHEREAS, the Trust intends to create an additional fund; and WHEREAS, Section 10, paragraph B of the Agreement allows for its amendment by a written instrument executed by all parties. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ALPINE SERIES TRUST QUASAR DISTRIBUTORS, LLC By: /s/ Sheldon R. Flamm By: /s/ James R. Schoenike Name: Sheldon R. Flamm Name: James R. Schoenike Title: Treasurer Title: President ALPINE WOODS CAPITAL INVESTORS, LLC By: /s/ Samuel A. Lieber Name: Samuel A. Lieber Title: President 1 Exhibit A to the Alpine Series Trust Distribution Agreement Fund Names Separate Series of Alpine Series Trust Name of Series Date Added Alpine Dynamic Balance Fund 06/06/01 Alpine Dynamic Dividend Fund 08/28/03 Alpine Dynamic Financial Services Fund 11/01/05 Alpine Dynamic Innovators Fund On or about 06/20/06 2
